Citation Nr: 1142457	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  05-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for a liver to disorder, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1969 and from January 1973 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee denied service connection for a respiratory disorder and a liver disorder, and denied a claim to reopen the previously denied issue of entitlement to service connection for a skin disorder.  

In May 2005, the Veteran testified at a hearing conducted before a decision review officer.  A transcript of the hearing has been associated with the claims file.

In September 2009, the Board determined that new and material evidence sufficient to reopen the previously denied claim for service connection for a skin disorder had been received.  In addition, the Board remanded the underlying service connection claim, as well as the additional claims for service connection or respiratory and liver disorders, for further evidentiary development.  Thereafter, in February 2011, the case was again remanded by the Board to obtain a new medical opinion.  A review of the record indicates that the Board's most recent directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  A skin disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his conceded in-service exposure to herbicides.

2.  A respiratory disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his conceded in-service exposure to herbicides.

3.  A liver disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his conceded in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A respiratory disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  A liver disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in December 2003 complied with VA's duty to notify the Veteran with regards to the issues of entitlement to service connection for skin, respiratory, and liver disorders.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Board acknowledges that the Veteran was not notified of the manner in which disability ratings and effective dates are assigned.  However, because the Board has concluded that the preponderance of the evidence is against the claims for service connection on appeal, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records (e.g., those that include a medical opinion associating the claimed disabilities to service, including the conceded in-service herbicide exposure) which have not been obtained and associated with the claims folder.  

Pertinent VA opinions with respect to the issues on appeal were obtained in February 2010 (all issues), May 2010 (respiratory disorder), and February 2011 (all issues).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the February 2010, May 2010, and February 2011 VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the VA medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record as well as the statements of the Veteran and provided explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board observes that the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the current appeal, the Veteran's personnel records confirm that he was stationed in the Republic of Vietnam during service.  Therefore, his in-service exposure to herbicides is conceded.  

	A.  Skin Disorder

The Veteran contends that he has a skin disorder that is related to his military service.  His STRs show no treatment for, or diagnosis of, any skin problems.  His discharge examinations in January 1969 and July 1973 both revealed clinically normal skin.  In a June 1972 report of medical history, the Veteran denied skin diseases.

According to post-service medical records, dermatitis was first diagnosed in August 2003.  The Veteran was subsequently diagnosed with seborrheic keratosis in September 2003.  The Veteran reported that the skin lesion on his chest had been present for one to two years.  No opinions regarding the etiology of those disorders were provided.  A record dated in October 2003 indicates that any medical condition or diagnosis (including all diagnoses and symptoms documented for the Veteran) could possibly be related to herbicide exposure; however, the record appears to be incomplete and does not include what diagnoses and symptoms were being referred to.  Seborrheic keratosis was again diagnosed in May 2005, and no opinion regarding the etiology was provided.  None of the Veteran's post-service treatment records include a medical opinion indicating that the Veteran has a skin disorder that is related to his military service, including exposure to herbicides.

The Veteran testified at his May 2005 hearing that he had basal cell carcinoma that began in 2004.  He believed that it was related to herbicide exposure because none of his other family members had any skin disorders.

The Veteran was afforded a VA examination in February 2010.  He reported that he developed light colored patches on the skin of his chest about 20 years earlier.  Following examination, the Veteran was diagnosed with solar dermatitis of the chest.  The examiner also referenced a December 1998 record that showed treatment for seborrheic keratosis on the chest.  The Board observes that such record is not included in the claims folder.  However, because the examination report shows what the December 1998 record said, the Board finds that a remand to obtain such record is not necessary.  The examiner opined that it was less likely as not caused by or a result of the Veteran's military service.  The examiner explained that the Veteran's chest condition was diagnosed and treated in 1998.  It was long term solar damage and had no direct connection to service.

A second VA opinion was obtained in February 2011.  The examiner noted a review of the Veteran's STRs and his claims file.  The examiner opined that the Veteran's STRs showed no skin disease related to his current solar damage changes, which occurred over a lifetime.  The Veteran had been treated for seborrheic keratoses.  According to the Mayo Clinic, seborrheic keratoses were one of the most common types of noncancerous growths in older adults.  The exact cause was unknown.  They were very common and generally increased in number with age.  They tended to run in families and thus inheritance might play a role.  It was not a condition the VA recognized as being caused by herbicide exposure.

Based on a review of the evidence, the Board finds that service connection for a skin disorder is not warranted.  Although the Veteran has been diagnosed with dermatitis and seborrheic keratosis, the evidence does not show that either skin disorder is related to his military service.  The Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his skin actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his skin other than exposure to herbicides.  As noted above, exposure to herbicides in service has been conceded.  However, the evidence does not support a conclusion that the Veteran has a skin disorder that is related to herbicide exposure.

The Veteran's diagnosed skin disorders are not among those that have been presumptively related to herbicide exposure.  Therefore, service connection on a presumptive basis is not warranted.  Additionally,  there is no nexus evidence to support a finding of service connection as directly related to herbicide exposure.  As noted above, no medical professional has provided an opinion that the Veteran's skin disorder is related to his military service, including being due to herbicide exposure.  The only medical opinions of record, those of the February 2010 and February 2011 VA examiners, indicate that the Veteran's skin disorder is not related to his military service, including his conceded in-service herbicide exposure.  Rather, the examiners' opinions indicate that the exact cause of Veteran's skin disorder is unknown and might have been inherited.  By reviewing the claims file, the examiners were able to take into account the Veteran's contentions that he has a skin disorder that is related to herbicide exposure, yet still did not opine that the Veteran had a skin disorder that was related to his military service.  Those opinions are uncontradicted and are supported by rationale.  

In reaching the conclusion that the Veteran does not have a skin disorder that is directly related to herbicide exposure, the Board acknowledges the October 2003 VA treatment record that indicates that any medical condition or diagnosis (including all diagnoses and symptoms documented for the Veteran) could possibly be related to herbicide exposure.  However, the Board does not find this record to be probative evidence that the Veteran has a skin disorder related to herbicide exposure as the record appears to be incomplete and does not include what diagnoses and symptoms were being referred to.  Furthermore, there is no rationale provided for such opinion.  Therefore, the Board finds that the Veteran does not have a skin disorder that is related to herbicide exposure.  

The Board also finds that the onset of the Veteran's skin disorders did not occur in service.  In reaching this conclusion, the Board observes that the Veteran has not contended that a skin disorder was diagnosed in service.  Indeed, the Veteran has not contended, nor does the evidence show, that he had any skin problems in service or immediately thereafter.  

In this regard, the Board notes that the Veteran's discharge examinations from both periods of service in January 1969 and July 1973 showed clinically normal skin.   The Board finds that the onset of a post-service skin disorder did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a skin disorder until 1998, over two decades after discharge from his second period of service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of skin complaints, symptoms, or findings for over two decades between the last period of active service and a diagnosis of a skin disorder is itself evidence which tends to show that a skin disorder did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of a skin disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology of the Veteran's skin disorders.  Without evidence of an in-service event, injury, or disease to the Veteran's skin or competent evidence of an association between a current skin disorder and his active duty, service connection for a skin disorder is not warranted.  

The Board acknowledges the Veteran's belief that he has a skin disorder that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a skin disorder, including as due to herbicide exposure, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

	B.  Respiratory Disorder

The Veteran contends that he has a respiratory disorder that is related to his military service.  The Veteran's STRs show no treatment for, or diagnosis of, any respiratory problems.  His discharge examinations in January 1969 and July 1973 both revealed clinically normal lungs and chest.  In a June 1972 report of medical history, the Veteran denied having shortness of breath, pressure in the chest, and tuberculosis.

According to post-service medical records, the Veteran reported having a 25 year smoking history that included one to two packs per day in August 2003.  He quit in 1991.  Chest X-rays also dated in August 2003 indicated that no active lung disease was demonstrated.  A CT scan of the chest in October 2003 showed parenchymal opacities in the left and to a lesser extent in the right lungs that might reflect chronic change from the Veteran's remote tuberculosis.  The Veteran reported a history of tuberculosis that was treated 14 years earlier.  As discussed above, a record dated in October 2003 indicates that any medical condition or diagnosis could possibly be related to herbicide exposure; however, the record appears to be incomplete and does not include what diagnoses were being referred to.  A CT scan performed April 2004 showed findings suggestive of chronic lung changes.  None of the Veteran's treatment records indicate that any lung disorder diagnosed was related to his military service.

A VA examination in May 2004 shows that the Veteran reported being diagnosed with tuberculosis during his first period of military service.  He gave a smoking history of one pack of cigarettes per day for 25 years and that he quit in June 1991.  Following examination, the Veteran was diagnosed with chronic obstructive lung disease.  The examiner noted that there was no previous history of lung cancer.  

The Veteran testified at his May 2005 hearing that he had had chronic obstructive pulmonary disorder (COPD) since 2003.  He believed it was related to his military service since no one else in his family had respiratory problems.

At a February 2010 VA examination, the Veteran reported that he was losing weight and coughing in 1991 and was diagnosed with tuberculosis.  He was treated and had had no recurrence since.  The Veteran reported that he stopped smoking when diagnosed with that condition.  Following examination, the Veteran was diagnosed with resolved tuberculosis.  The examiner opined that it was less likely than not caused by or a result of the Veteran's military service.  The Veteran developed tuberculosis in 1991, long after leaving the military.  He was treated and had had no relapses.  An addendum dated in May 2010 reveals that the Veteran was diagnosed with mild obstructive ventilatory impairment.  The examiner opined that it was less likely as not related to his past tuberculosis exposure, which was treated and resolved in 1991.  It was most likely due to his past tobacco use.  

A VA opinion was obtained in February 2011.  The examiner noted that the Veteran's STRs showed no specific respiratory conditions related to the Veteran's diagnoses of COPD and tuberculosis.  Both of those conditions were diagnosed long after the Veteran left service.  His tuberculosis was treated in 1991 and his COPD was most likely from past tobacco use.  The examiner observed that VA did not currently recognize COPD or tuberculosis as being conditions caused from herbicide exposure.  

Based on a review of the evidence, the Board finds that service connection for a respiratory disorder is not warranted.  Although the Veteran has been diagnosed with resolved tuberculosis and COPD, the evidence does not show that either respiratory disorder is related to his military service.  The Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his respiratory system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his respiratory system other than exposure to herbicides.  As noted above, exposure to herbicides in service has been conceded.  However, the evidence does not support a conclusion that the Veteran has a respiratory disorder that is related to herbicide exposure.

The Veteran's diagnosed respiratory disorders are not among those that have been presumptively related to herbicide exposure.  Therefore, service connection on a presumptive basis is not warranted.  Additionally, there is no nexus evidence to support a finding of service connection as directly related to herbicide exposure.  As noted above, no medical professional has provided an opinion that the Veteran has a respiratory disorder that is related to his military service, including being due to herbicide exposure.  The only medical opinions of record, those of the February 2010 and February 2011 VA examiners, indicate that the Veteran's respiratory disorders are not related to his military service, including his conceded in-service herbicide exposure.  Rather, the examiners' opinions indicate that the Veteran's current respiratory disorder of COPD was the result of his 25 year history of smoking one pack of cigarettes per day.  By reviewing the claims file, the examiners were able to take into account the Veteran's contentions that he has a respiratory disorder that is related to herbicide exposure, yet still did not opine that the Veteran had a respiratory disorder that was related to his military service.  Those opinions are uncontradicted and are supported by rationale.  As for the Veteran's resolved tuberculosis, because he does not have that current disorder, no opinion is needed.  

In reaching the conclusion that the Veteran does not have a respiratory disorder that is directly related to herbicide exposure, the Board acknowledges the October 2003 VA treatment record that indicates that any medical condition or diagnosis (including all diagnoses and symptoms documented for the Veteran) could possibly be related to herbicide exposure.  However, the Board does not find this record to be probative evidence that the Veteran has a respiratory disorder related to herbicide exposure as the record appears to be incomplete and does not include what diagnoses and symptoms were being referred to.  Furthermore, there is no rationale provided for such opinion.  Therefore, the Board finds that the Veteran does not have a respiratory disorder that is directly related to herbicide exposure.  

The Board acknowledges that the Veteran reported to the May 2004 examiner that he had tuberculosis in service.  Although the Veteran is competent to report about when he was diagnosed with tuberculosis, the Board does not find him credible.  The Veteran's STRs from his first period of service do not show any diagnosis of tuberculosis.  Indeed, the Veteran specifically denied having tuberculosis in June 1972, after his first period of service ended.  Additionally, the October 2003 CT scan shows that the Veteran reported being treated for his tuberculosis 14 years earlier.  Furthermore, at the February 2010 examination, the Veteran reported that he had tuberculosis in 1991.  Therefore, based on the Veteran's inconsistencies in reporting when he had tuberculosis, in addition to his specific denial of having tuberculosis in 1972, the Board finds that the evidence does not support a finding that the Veteran had tuberculosis, or any other respiratory disorder, in service.  

In this regard, the Board notes that the Veteran's discharge examinations from both periods of service in January 1969 and July 1973 showed clinically lungs and chest.  The Board finds that the onset of a post-service respiratory disorder did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a respiratory disorder until 1991, nearly two decades after discharge from his second period of service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of respiratory complaints, symptoms, or findings for nearly two decades between the last period of active service and a diagnosis of a respiratory disorder is itself evidence which tends to show that a respiratory disorder did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of a respiratory disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate the Veteran has a respiratory disorder that is related to his military service, including his exposure to herbicides.  Without evidence of an in-service event, injury, or disease to the Veteran's respiratory system or competent evidence of an association between a current respiratory disorder and his active duty, service connection for a respiratory disorder is not warranted.  

The Board acknowledges the Veteran's belief that he has a respiratory disorder that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a respiratory disorder, including as due to herbicide exposure, is denied.  See 38 U.S.C.A §5107.

	C.  Liver Disorder

The Veteran contends that he has a liver disorder that is related to his military service.  The Veteran's STRs show no treatment for, or diagnosis of, any liver disorder.  In December 1966 and March 1967, the Veteran was diagnosed with malaria plasmodium falciparum.  His discharge examinations in January 1969 and July 1973 both revealed that all of the Veteran's systems were clinically normal.  In a June 1972 report of medical history, the Veteran denied having stomach, liver, or intestinal trouble, jaundice, and hepatitis.

According to post-service medical records, a CT scan of the chest in October 2003 showed hypodensities in the liver that might reflect cysts.  As discussed above, a record dated in October 2003 indicates that any medical condition or diagnosis could possibly be related to herbicide exposure; however, the record appears to be incomplete and does not include what diagnoses were being referred to.  None of the Veteran's treatment records indicate that any liver disorder diagnosed was related to his military service.

The Veteran testified at his May 2005 hearing that he had no problems with liver hypodensities until 2003 or 2004.  He believed it was related to his military service since no one else in his family had liver problems.

At a February 2010 VA examination, the Veteran reported that the onset of his condition was in 2003; he indicated that he was diagnosed with cysts on his liver about six years earlier.  Following examination, the Veteran was diagnosed with liver cysts.  The examiner opined that it was less likely than not caused by or a result of the Veteran's military service.  The examiner observed that the Veteran was treated for malaria during his first period of service.  The type of malaria that the Veteran had did not have a liver phase and thus, there was most likely no connection between that and his cysts.  

A VA opinion was obtained in February 2011.  The examiner noted that the Veteran's malaria in service caused an enlarged spleen, which resolved after he was treated.  The examiner noted that according to the Mayo Clinic, liver cysts--fluid filled cavities in the liver--usually caused no signs or symptoms and needed no treatment.  The cause of liver cysts was not known, but they might be present at birth (congenital).  Plasmodium falciparum was not a known cause of that condition.  The examiner observed that VA did not currently consider liver cysts to be a condition caused from herbicide exposure.  

Based on a review of the evidence, the Board finds that service connection for a liver disorder is not warranted.  Although the Veteran has been diagnosed with liver cysts, the evidence does not show that such disorder is related to his military service.  The Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his liver actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his liver other than exposure to herbicides.  As noted above, exposure to herbicides in service has been conceded.  However, the evidence does not support a conclusion that the Veteran has a liver disorder that is related to herbicide exposure.

The Veteran's diagnosed liver disorder is not among those that have been presumptively related to herbicide exposure.  Therefore, service connection on a presumptive basis is not warranted.  Additionally, there is no nexus evidence to support a finding of service connection for a liver disorder as directly related to herbicide exposure.  As noted above, no medical professional has provided any opinion that the Veteran has a liver disorder that is related to his military service, including being due to herbicide exposure.  The only medical opinions of record, those of the February 2010 and February 2011 VA examiner, indicate that the Veteran's liver disorder is not related to his military service, including his conceded in-service herbicide exposure.  Rather, the examiners' opinions indicate that the exact cause of liver cysts is unknown and might be congenital.  By reviewing the claims file, the examiners were able to take into account the Veteran's contentions that he has a liver disorder that is related to herbicide exposure, yet still did not opine that the Veteran had a liver disorder that was related to his military service.  The VA opinions are uncontradicted and are supported by rationale.  

In reaching the conclusion that the Veteran does not have a liver disorder that is directly related to herbicide exposure, the Board acknowledges the October 2003 VA treatment record that indicates that any medical condition or diagnosis (including all diagnoses and symptoms documented for the Veteran) could possibly be related to herbicide exposure.  However, the Board does not find this record to be probative evidence that the Veteran has a liver disorder related to herbicide exposure as the record appears to be incomplete and does not include what diagnoses and symptoms were being referred to.  Furthermore, there is no rationale provided for such opinion.  Therefore, the Board finds that the Veteran does not have a liver disorder that is directly related to herbicide exposure.  

The Board also finds that the onset of the Veteran's liver cysts did not occur in service.  In reaching this conclusion, the Board observes that the Veteran has not contended that a liver disorder was diagnosed in service.  Indeed, the Veteran has not contended, nor does the evidence show, that he had any liver problems in service or immediately thereafter.  

In this regard, the Board notes that the Veteran's discharge examinations from both periods of service in January 1969 and July 1973 showed all clinically normal systems.   The Board finds that the onset of a post-service liver disorder did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a liver disorder until 2003, nearly three decades after discharge from his second period of service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of liver complaints, symptoms, or findings for nearly three decades between the last period of active service and a diagnosis of a liver disorder is itself evidence which tends to show that a liver disorder did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of a liver disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate that the Veteran has a liver disorder related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's liver or competent evidence of an association between a liver disorder and his active duty, service connection for a liver disorder is not warranted.  

The Board acknowledges the Veteran's belief that he has a liver disorder that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a liver disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a liver disorder, including as due to herbicide exposure, is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a skin disorder, to include as due to in-service herbicide exposure, is denied.

Entitlement to service connection for a respiratory disorder, to include as due to in-service herbicide exposure, is denied.

Entitlement to service connection for a liver disorder, to include as due to in-service herbicide exposure, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


